Name: Commission Regulation (EU) No 1161/2014 of 30 October 2014 adapting to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport Text with EEA relevance
 Type: Regulation
 Subject Matter: land transport;  transport policy;  organisation of transport;  electronics and electrical engineering;  technology and technical regulations
 Date Published: nan

 31.10.2014 EN Official Journal of the European Union L 311/19 COMMISSION REGULATION (EU) No 1161/2014 of 30 October 2014 adapting to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (1), and in particular Article 17 thereof, Whereas: (1) Annex IB to Regulation (EEC) No 3821/85 on recording equipment in road transport sets out the technical specifications for the construction, testing, installation and inspection of digital tachographs. (2) Commission Regulation (EC) No 68/2009 (2) introduced an adaptor as a temporary solution, until 31 December 2013, to make it possible to install tachographs in conformity with Annex IB to Regulation (EEC) No 3821/85 in Ml and N1 type vehicles. (3) Regulation (EEC) No 3821/85 has been replaced by Regulation (EU) No 165/2014 of the European Parliament and of the Council (3) for which the legislative procedure was concluded on 15 January 2014. (4) Recital 5 of Regulation (EU) No 165/2014 provides that the Commission will consider extending the period of validity of the adaptor for Ml and N1 vehicles until 2015 and give further consideration to a long-term solution for Ml and N1 vehicles before 2015. (5) The Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions Digital tachograph: Roadmap for future activities (4), which accompanied the proposal for Regulation (EU) No 165/2014, foresees a time-frame of 2 years for the preparation and adoption of annexes and appendices, following the adoption of Regulation (EU) No 165/2014. (6) A permanent solution concerning the adaptor should be laid down in the technical specifications of Regulation (EU) No 165/2014. In application of the principle of legitimate expectation, the possibility to use adaptors in Ml and N1 type vehicles should therefore be extended at least until the adoption of those technical annexes and appendices. (7) Considering that Requirement 172 expired on 31 December 2013, the extension of the adaptor solution should be valid with retroactive effect from that date. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 18 of Regulation (EEC) No 3821/85, HAS ADOPTED THIS REGULATION: Article 1 Annex IB to Council Regulation (EEC) No 3821/85 is amended as follows: In part I, Definitions, point (rr), first indent, the date of 31 December 2013 is replaced by 31 December 2015. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 370, 31.12.1985, p. 8. (2) Commission Regulation (EC) No 68/2009 of 23 January 2009 adapting for the ninth time to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport (OJ L 21, 24.1.2009, p. 3). (3) Regulation (EU) No 165/2014 of the European Parliament and of the Council of 4 February 2014 on tachographs in road transport, repealing Council Regulation (EEC) No 3821/85 on recording equipment in road transport and amending Regulation (EC) No 561/2006 of the European Parliament and of the Council on the harmonisation of certain social legislation relating to road transport (OJ L 60, 28.2.2014, p. 1). (4) COM(2011)454 final.